The president pronounce ed the opinion of the court as follows :
The court is of opinion, that the third section of the act concerning executions and for other purposes,” passed the 31st of January, 1809, limited the privileges contemplated by that act to such forthcoming bonds as had been executed prior to the passage thereof; and that the provisions of 14th section, respecting a sale on credit, so far as regards executions on forthcoming bonds, is to be taken under the same restriction.
The court is farther of opinion, that the provisions of the 13th section, requiring the debtor to pay and satisfy all costs that had accrued on the judgment, decree, execution, &c.s do not embrace the case of an actual sale under the 14th section ; and, on this ground, admitting that the forthcoming bonds, stated in the bill of exceptions, were executed either before or after the passage of the said act, the instruction of the Superior Court to the jury was improper ; yet if it had sufficiently appeared, by the facts, stated in the bill of exceptions, on which the instruction of the court was asked for by the defendant, that the forthcoming bonds therein mentioned were executed subsequently to the passage of the *516said act, the court is of opinion, that the judgment in that case would be affirmed, inasmuch as it would have been immaterial whether the plaintiff had paid and satisfied the costs, or had refused to do so; but that not appearing to the satisfaction of the court, the court is of opinion, that the judgment aforesaid of the superior court of law is erroneous, and must be reversed; the verdict set aside, and the cause remanded to the said superior court of law, for a new trial to be had therein, on which the instruction in the hill pf exception^ is liot to be given.